Siendo el único error señalado el de que la corte de distrito movida por pa-sión o prejuicio ha impuesto una pena excesiva, existiendo un conflicto grande en la prueba practicada; resultando la pena impuesta dentro del límite prescrito por la ley y no encontrando la misma excesiva considerada a la luz de la prueba de cargo aceptada por el juez juzgador como la ex-presión verídica de lo ocurrido y no apareciendo indicios de pasión o prejuicio que justifiquen una modificación de la sentencia apelada, se confirma la misma.